DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-20, and 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the alkyl group may have a halogen atom as a substituent”, it is unclear if this alkyl group is referring to the alkyl group recited in “R1 to R12 are each independently selected from the group consisting of a hydrogen atom, a halogen atom, a cyano group, an alkyl group” or the alkyl group recited in “which is substituted with an alkyl group and/or an alkoxy group”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) .
	Regarding claims 1-3, 23, and 24, Shin discloses an organic compound represented by formula (1) (see compounds  5, 10, and 15):
	wherein R1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group, such as a phenylene, that may have an alkyl substituent,  R3, R5, R6, R9, R11, and R12 is a hydrogen atom (claim 24) and wherein A is selected from a fused ring system and wherein n=0 (claim 23). 
	Shin further discloses that, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have an alkyl substituent ([0043]-[0044]), and is a phenyl group.
	However, Shin does not disclose that the linking molecule is one of naphthalene, phenanthrene, fluorene, benzofluorene, dibenzofluorene, spirofluorene, dibenzothiophene, and dibenzofuran.
	Takeda discloses substantially similar linking molecules to that of Shin between indole groups (see Takeda 2-35 and 2-33 and Shin compound 52), namely anthracene or pyrene (Shin see [0022] and Takeda [0106]).
	In addition, Takeda discloses that a naphthalene (2-32, 2-34), a substituted fluorene compound (2-36), dibenzothiophene (2-40), dibenzofuran (2-39) can be used as a linking molecule between indole compounds.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Takeda because Takeda discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer. 
	The modification of one of the compounds disclosed above of Shin (please note that any of the compounds of Shin disclosed above, see compounds 1-15, compounds 41-60, can be modified even though only one is shown specifically below) with Takeda (while 2-36 is shown please note that any of the A1 compounds of Takeda as disclosed above can be substituted) is shown in the Figure below.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

    PNG
    media_image1.png
    849
    973
    media_image1.png
    Greyscale












	
Regarding claim 10, modified Shin discloses all of the claim limitations as set forth above.
	In addition, Shin discloses an electronic element comprising a pair of electrodes with an organic compound layer containing formula (1) between the electrodes ([0052] [0078]-[0079]).
Claims 11-20 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1)  as applied to claims 1-3, 10, 23, and 24, above and in further view of Kamantani (WO2016/194337 A1) mapped to (US 2018/0108691 A1).
Regarding claim 11, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in an electron blocking layer ([0071]).
Kamantani discloses a photoelectric conversion device which has a photoelectric conversion layer with a mixture of p and n-type(fullerene) organic semiconductors that include (1), an electron blocking layer (second organic compound layer, 2, [0027]) an anode (5) and a cathode 4.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Shin by having a photoelectric conversion/image sensor device as disclosed by Kamantani because Shin discloses it is obvious to do so.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electron blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
Regarding claims 12 and 13, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the photoelectric conversion layer includes an organic n-type compound including a fullerene ([0048]).
Regarding claims 14 and 26, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the photoelectric conversion device includes an electron blocking layer (2, contains material which increases transport of holes and therefore will have some electron blocking property [0027]) and includes the organic compound as represented by compound 1 (See modification above done in claim 12) between a cathode (4) and the photoelectric conversion layer (1).
Regarding claims 25 and 27, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in a hole blocking layer ([0071]).
Kamantani discloses a photoelectric conversion device which has a photoelectric conversion layer with a mixture of p and n-type(fullerene) organic semiconductors that include (1), a hole blocking layer (third organic compound layer, 3, [0055]) an anode (5) and a cathode (4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hole blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
Regarding claim 15, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that there is a second photoelectric conversion layer (3) capable of performing photoelectric conversion with light having a wavelength different from light with which the photoelectric conversion layer performs photoelectric conversion (note that the compounds and ratio of compounds will be different in layer 3 versus layer 1, therefore will have a different bandgap and will convert a different part of the spectrum ([0055]).
Regarding claims 16 and 17, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that photoelectric conversion element is included in an imaging device as noted above in the modification done in claim 11. 
Kamantani further discloses that the imaging device further includes a readout circuit (6) and a signal processing circuit ([0016], not shown but will inherently include a circuit) that is connected to the readout circuit and an imaging optical system (see lens portion and filter, 9 and 8 [0018]-[0019]).
Regarding claim 18, modified Shin discloses all of the claim limitations as set forth above.
In addition, Kamantani discloses that the imaging apparatus includes an imaging optical system (see lens portion and filter, 9 and 8 [0018]-[0019]) and can be included in a digital camera housing ([0193]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Yanani by including the imaging optical system at a joining portion of a digital camera housing so that light can be received by the image detector.
Regarding claims 19 and 20, modified Shin discloses all of the claim limitations as set forth above.
Kamantani discloses that the imaging apparatus has a receiver ([0194]) that receives a signal from outside, wherein the signal is a signal for controlling at least one of an imaging range, imaging start point, and imaging end point. 
In addition, it has a transmitting section that transmits an acquired image to an outside ([0195]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) as applied to claims 1, 2, 10, 23, and 24 above and in further view of Yanai (JP2005-082701 A, Machine Translation). 
	Regarding claim 9, modified Shin discloses all of the claim limitations as set forth above.
	However, modified Shin does not disclose that that least one of R1 to R12 is a group having a tert-butyl group but does disclose that there can be alkyl substitution (see compounds 5, 10, 15) and further discloses that any C1-C20 alkyl group substitution is possible or a halogen atom ([0043][0044]).
	Yanai discloses that the indole groups attached to each other through a linking molecule can have phenylene substitutions similar to Shin (see [0060] molecule 23) and the phenylene substitutions can have either fluorine (see compound 3) or tert butyl groups attached (see molecule 25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groups of R1-R12 of Shin by replacing the halogen/alkyl with tert-butyl as disclosed by Yanai because Yanai discloses it is an appropriate substituent on an indole group in an electroluminescent compound layer and because Shin discloses it is appropriate to do so.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Takeda (US 2009/0058279 A1) in view of Yanai (JP2005-082701 A, Machine Translation). 
	Regarding claims 21 and 22, Shin discloses an organic compound represented by formula (1) (see compounds 1-15, compounds 41-60):
	wherein R1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have an alkyl substituent, and is a phenyl group, R3, R5, R6, R9, R11, and R12 is a hydrogen atom (claim 
24) and wherein A is selected from a fused ring system  and wherein n=0 (claim 23). 
	Shin further discloses that, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have an alkyl substituent ([0043]-[0044]), and is a phenyl group
	However, Shin does not disclose that the linking molecule is one of naphthalene, phenanthrene, fluorene, benzofluorene, dibenzofluorene, spirofluorene, dibenzothiophene, and dibenzofuran.
	Takeda discloses substantially similar linking molecules to that of Shin between indole groups (see Takeda 2-35 and 2-33 and Shin compound 52), namely anthracene or pyrene (Shin see [0022] and Takeda [0106]).
	In addition, Takeda discloses that a naphthalene (2-32, 2-34), a substituted fluorene compound (2-36), dibenzothiophene (2-40), dibenzofuran (2-39) can be used as a linking molecule between indole compounds.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Takeda because Takeda discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer. 
	The modification of one of the compounds disclosed above of Shin (please note that any of the compounds of Shin disclosed above, see compounds 1-15, compounds 41-60, can be modified even though only one is shown specifically below) with Takeda (while 2-36 is shown please note that any of the A1 compounds of Takeda as disclosed above can be substituted) is shown in the Figure below.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

    PNG
    media_image1.png
    849
    973
    media_image1.png
    Greyscale

	However, modified Shin does not disclose that that least one of R1 to R12 is a group having a tert-butyl group but does disclose that there can be alkyl substitution (see compounds 5, 10, 15) and further discloses that any C1-C20 alkyl group substitution is possible or a halogen atom ([0043][0044]).
	Yanai discloses that the indole groups attached to each other through a linking molecule can have phenylene substitutions similar to Shin (see [0060] molecule 23) and the phenylene substitutions can have either fluorine (see compound 3) or tert butyl groups attached (see molecule 25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the groups of R1-R12 of Shin by replacing the halogen/alkyl with tert-butyl as disclosed by Yanai because Yanai discloses it is an appropriate substituent on an indole group in an electroluminescent compound layer and because Shin discloses it is appropriate to do so.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).
	Modified Shin will disclose molecule B4 as instantly claimed.
Regarding claim 22, modified Shin discloses all of the claim limitations as set forth above.
Shin discloses that the indole compound can be used in photoelectric conversion device and an image sensor ([0052]) and can be used in an electron blocking layer ([0071]).
Kamantani discloses a photoelectric conversion device which has a photoelectric conversion layer with a mixture of p and n-type(fullerene) organic semiconductors that include (1), an electron blocking layer (second organic compound layer, 2, [0027]) an anode (5) and a cathode 4.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Shin by having a photoelectric conversion/image sensor device as disclosed by Kamantani because Shin discloses it is obvious to do so.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electron blocking layer of Shin by having it include the indole organic compound as disclosed by Shin because Shin discloses it is obvious to do so.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2014/0291634 A1) in view of Sawada (US 2013/0184458 A1).
Regarding claims 1 and 28, Shin discloses an organic compound represented by formula (1) (see compounds  5, 10, and 15):
	wherein R1 to R12 are independently selected from a hydrogen atom and an aryl group having 6 to 18 carbon atoms, provided that each of R1, R2, R7 and R8 is independently selected from the aryl group, the aryl group, such as a phenylene, that may have an alkyl substituent,  R3, R5, R6, R9, R11, and R12 is a hydrogen atom (claim 24) and wherein A is selected from a fused ring system and wherein n=0 (claim 23). 
	Shin further discloses that, R2, R7 and R8 is independently selected from the aryl group, the aryl group may have an alkyl substituent ([0043]-[0044]), and is a phenyl group.
	However, Shin does not disclose that the linking molecule is one of naphthalene, phenanthrene, fluorene, benzofluorene, dibenzofluorene, spirofluorene, dibenzothiophene, and dibenzofuran. 
	However, Shin does not disclose that the linking molecule is phenanthrene.
Sawada discloses substantially similar linking molecules to that of Shin between indole-like groups (including anthracene and pyrene [0034][0035]), namely anthracene or pyrene (Shin see [0022]).
	Sawada also discloses that groups like phenanthrene can be used instead ([0035] 1-30, pg, 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divalent linkage groups between the indole compounds of Shin to include linking groups as disclosed above by Sawada, including phenanthrene, because Swada discloses it is an appropriate linker compounds between indole compounds in an electroluminescent compound layer. 


Response to Affidavit filed under 37 C.F.R. §1.132
The Affidavit filed by Research Scientist Yosuke Nishide on 05/16/2022 is insufficient to overcome the rejection of record. 
The scope of claim 1 and 21 is incommensurate with the scope of the affidavit, which discloses that R1, R2, R7, and R8 are substituted with a phenyl group with tert-butyl and n=0. The scope of the claim also includes alkoxy groups. In addition, B can be present, or there can be no substitutions present on the phenyl groups (see claim 21 compound B10). Furthermore, claim 1 indicates that A can be benzofluorene, dibenzofluorene, benzothiophene, benzofuran which exceed the Examples shown in the specification with dark current measurements.
The affidavit discloses that a difference between LUMO values can be calculated for general formula 1 when R1, R2, R7, and R8 are phenylenes which are further substituted by fluorine or tert-butyl groups, with A varying between these groups and B not being present. The affidavit discloses that if ΔLUMO, exceeds 0.17 eV which is the  ΔLUMO when A is anthracene, a higher dark current reducing effect is present. 
Applicant’s disclosure indicates that the effect of reducing current is evaluated by a grade. If the dark current is less than 0.5 it is determined to be “A”, 0.5 or more and less than 1.0 it is determined to be “B”, and 1.0 or more it is determined to be “C”. It is therefore unclear how ΔLUMO, exceeding 0.17 eV, reducing the dark current falls in the grading of reducing dark current. Is there a large difference in the grade given between a ΔLUMO of 0.17 eV and a ΔLUMO of 0.18 eV? Would these ΔLUMO differences have different grades? Furthermore, Shin also discloses pyrene in addition to anthracene.
Response to Arguments
Applicant argues that the effect of the change (dark current) from the fluorine to an alkyl substituent is unexpectedly pronounced when A in general formula 1 is a divalent residue as claimed than A is anthracene.
Shin discloses that in addition to anthracene, Shin discloses that A can be pyrene. The scope of the claims 1 and 21 exceed that of the argument/affidavit as noted above. Not only is an alkyl substituent claimed, which exceeds the results of the affidavit which only disclose tert butyl, but also alkoxy substitutions are claimed. In addition, B can be present. With regards to claim 21, there can be no substitutions present on the phenyl groups (see claim 21 compound B10). Furthermore, claim 1 indicates that A can be benzofluorene, dibenzofluorene, benzothiophene, benzofuran which exceed the Examples shown in the specification with dark current measurements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726